Exhibit 10.45

FIRST AMENDMENT

TO AMENDED AND RESTATED SERVICES AND SUPPLY AGREEMENT

This FIRST AMENDMENT (this “Amendment”) is dated as of November 4, 2011 (the
“Effective Date”), is entered into among Biogen Idec MA Inc. (“Biogen Idec”),
Covella Pharmaceuticals, Inc. (a wholly owned subsidiary of Santarus,
“Covella”), and Santarus, Inc. (“Santarus”) (hereinafter collectively, the
“Parties”).

BACKGROUND

 

A. The Parties entered into that certain Amended and Restated Services and
Supply Agreement, dated as of September 10, 2010, among the Parties (as
previously amended and supplemented and as may be further amended and
supplemented, the “Agreement”).

 

B. The Parties desire to amend the Agreement to provide for a revised payment
structure for the Compliant Bulk Drug Substance and Compliant Drug Product.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Defined terms. Capitalized terms not defined herein shall have the meanings
given to them in the Agreement.

2. Amendment to Agreement. Section 3.1 of the Agreement is hereby amended in its
entirety to read as follows:

3.1 Milestone Payment.

3.1.1 No Fee for Delivery of Material. There shall be no fee for storage,
delivery or usage of Compliant Bulk Drug Substance or Compliant Drug Product.

3.1.2 Milestone Payment. A milestone payment equal to Eleven Million Seven
Hundred Forty Two Thousand Dollars ($11,742,000) shall be payable to Biogen Idec
in the event that the first “Receipt of Approval” Clinical and Regulatory
Milestone under Section 5.2 of the License Agreement has been achieved by
Covella, or any of its Affiliates or Sublicensees. The milestone payment shall
become due at the same time the corresponding milestone payment is due under the
License Agreement.

3.1.3 Termination Fee. In the event that the License Agreement is terminated
prior to the achievement by Covella, or any of its Affiliates or Sublicensees,
of the first “Receipt of Approval” Clinical and Regulatory Milestone under
Section 5.2 of the License Agreement, for any reason, then Covella shall be
required to pay Biogen Idec a one-time termination fee of Three Million Dollars
($3,000,000) within thirty (30) days after the effective date of termination of
the License Agreement.



--------------------------------------------------------------------------------

3. General. Except as amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of California, without regard to the conflicts of law
principles that would provide for application of the law of a jurisdiction other
than California and excluding the United Nations Convention on Contracts for the
International Sales of Goods.

5. Entire Agreement. This Amendment, the Agreement and the exhibits, schedules
and addendums thereto, sets forth the entire agreement of the Parties with
respect to the subject matter contained herein, and may not be modified or
amended except by a written agreement executed by the Parties.

6. Enforceability. If any provision of this Amendment shall be found by a court
to be void, invalid or unenforceable, the same shall either be reformed to
comply with applicable law or stricken if not so conformable, so as not to
affect the validity or enforceability of this Amendment.

[remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment through
their duly authorized representatives as of the date first set forth above.

 

BIOGEN IDEC MA INC.    SANTARUS, INC. By: /s/ Paul J. Clancy    By: /s/ Gerald
T. Proehl Name: Paul J. Clancy    Name: Gerald T. Proehl Title: Chief Financial
Officer    Title: President and Chief Executive Officer COVELLA PHARMACEUTICALS,
INC.    By: /s/ Gerald T. Proehl    Name: Gerald T. Proehl    Title: President
  

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED SERVICES AND SUPPLY
AGREEMENT]